DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s  amendments to claims and remarks see response filed on  5/9/2022, with respect to claims 1-27 have been fully considered and are persuasive.  The  rejection under 35 USC 103 of claims 1-26 has been withdrawn. 

Allowable Subject Matter

Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

 Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest the method step,   a method of controlling a plasma processing apparatus, the method comprising: (b) supplying, into the plasma processing apparatus, a source radio-frequency (RF) waveform having an operational frequency that is higher than the predetermined frequency of the electrical bias waveform, wherein (b) includes changing the operational frequency of the source RF waveform within a predetermined frequency range, the changing occurring in a cycle of the electrical bias waveform and in correspondence with a phase of the predetermined frequency of the electrical bias waveform, and the predetermined frequency range being higher than the predetermined frequency of the electrical bias waveform.  Hence, claim 1 and depending claims are allowed.

Referring to the claim 11 the closest prior art of record fails to teach or reasonably suggest that a plasma processing apparatus comprising; a bias power supply configured to supply an electrical bias waveform to the lower electrode, the electrical bias waveform having a predetermined frequency; and a controller configured to change the operational frequency within a predetermined frequency range during a period of time that corresponds with a cycle of the electrical bias waveform and in correspondence with a phase of the predetermined frequency of the electrical bias waveform, the predetermined frequency range being higher than the predetermined frequency of the electrical bias waveform. Hence, claim 11 and depending claims are allowed.

Referring to the claim 23 the closest prior art of record fails to teach or reasonably suggest that a plasma processing apparatus comprising:   means for changing the operational frequency within a predetermined frequency range during a period of time that corresponds with a phase of the predetermined frequency of the electrical bias waveform, the period of time being within a cycle of the predetermined frequency of the electrical bias waveform, to suppress intermodulation distortion due to impedance mismatch caused by the electrical bias waveform and the source RF waveform both being applied to the lower electrode, the predetermined frequency range being higher than the predetermined frequency of the electrical bias waveform.  Hence, claim 23 and depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-27 are allowed. 

Prior art :  The recorded prior art of PTO892 and closest prior art  US 10720305, US20210175050, US20160247666 and US2009/0255800  teaches a plasma processing apparatus comprising: a stage configured to place a workpiece thereon, at least a portion of the stage including a lower electrode; a plasma generation source configured to generate plasma in a plasma processing space internal to the plasma processing apparatus, the plasma generation source including a source power supply configured to supply, to the plasma processing space, a source radio-frequency (RF) waveform having an operational frequency that is higher than the predetermined frequency of the electrical bias waveform; a bias power supply configured to supply an electrical bias waveform to the lower electrode, the electrical bias waveform having a predetermined frequency; and a controller configured to change the operational frequency within a predetermined frequency range.   But the apparatus limitation, a cycle of the electrical bias waveform and in correspondence with a phase of the predetermined frequency of the electrical bias waveform, the predetermined frequency range being higher than the predetermined frequency of the electrical bias waveform is non-obvious and an ordinary skill in the art can not predict this as a product function as it belong to a particular plasma process application for a particular process. Hence allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/30/2022